Title: To Alexander Hamilton from Stephen Higginson, 21 April 1793
From: Higginson, Stephen
To: Hamilton, Alexander


Boston Apr. 21. 1793
D Sir
The Event of a general War in Europe may give rise to some Questions which the Collectors will think necessary to be referred to you for decision. I will state a case that may soon arise. A Cargo of Sugars may be sent here from Hispaniola for Sale in an American Vessel. I may buy it & want to send it to market in the same Vessel without unlading or being at additional expence. But an Entry & Clearance from here will be desireable, as a collateral & strong Evidence of the property being neutral; it will be a new Security against detention trouble & expence. Every ground of suspicion as to the property being neutral is very much against us, & to be avoided if possible. Now why may not an Entry be admitted in such case without unlading? In a bulky heavy Cargo much expence may thereby be saved, & the Security wished for acquired without any injury or danger to the Revenue. The Duty on the Cargo & the drawback being equal, save the 1 ⅌ Ct deducted, no loss to the public can arise, there being an actual exportation; & of this you will have the same Evidence as in other cases where drawback is claimed, & smugling will be checked by the usual guards. There is indeed much more room for fraud in case of landing the Cargo, it being much easier to obtain a drawback on Goods not reshipped, than to smuggle Goods out of a heavy Cargo.
Why may not an Entry be made by the Invo. attested by the Importer, as is done by dry Goods? Will there not be the same Check in both Cases? If the Oath of the Party is taken as to the amount, where Duties are to be paid, may it not be admitted where no Duties are expected, & no loss or injury can arise but from smugling? And if the risk of smugling is to prevent such an Entry, will it not operate as strongly against admitting Vessels to report, & after laying some time to go away? If the Letter of the Law be already against such an Entry, the Spirit of it may not be; & the general principle of giving facility to Trade, compatible with the interest & safety of the Revenue pleads in favour of it.
I am the more induced to state this to you, & to wish for a decision, because I may very probably wish to purchase a Cargo under those circumstances, & I shall certainly be glad to save the expences which must attend the unlading & relading, which will be great. But I shall prefer increasing that expence, rather not have the Evidence wanted. With much haste I am respectfully
Sir your very hum Serv
Stephen Higginson
PS: The Vessel with my Geneva has not yet arrived & will exceed this month probably. I may land it under care of the Officer to reship, if nothing better, in another Vessel. The Vessel it is in can not be trusted any farther, She has been so torn & injured already. Perhaps it may in your mind be recivable & may be marked. The Officers will do nothing here without your direction.
